UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4652


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN FITZGERALD OUTING,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00102-FDW-1)


Submitted:    April 13, 2009                  Decided:   May 4, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haakon Thorsen, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marvin Fitzgerald Outing pleaded guilty to possession

of a firearm after having been previously convicted of a felony,

in violation of 18 U.S.C. § 922(g) (2006).                   Outing was sentenced

to 118 months’ imprisonment and now appeals.                     His attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),       raising    three   issues    but     stating    that    there    are    no

meritorious issues for appeal.              Outing has filed a pro se brief

raising additional issues.          We affirm.

               In the Anders brief, counsel first questions whether

Outing’s guilty plea was voluntary because Outing claims his

previous attorney intimidated him into pleading guilty.                              Our

review of the transcript of the hearing pursuant to Fed. R.

Crim. P. 11 discloses that Outing voluntarily entered his plea,

and his post-plea assertions to the contrary do not overcome the

sworn statements he made at the plea hearing.                   See Blackledge v.

Allison, 431 U.S. 63, 74 (1977).                 Counsel next questions whether

the district court erred in applying a four-level enhancement

pursuant       to    U.S.   Sentencing     Guidelines        Manual   § 2K2.1(b)(6)

(2006).       Our review of the record discloses no error.                    Finally,

counsel questions whether the district court erred in failing to

order     a    hearing      inquiring     into    Outing’s     competency      to     be

sentenced.          The record reveals that the district court committed

no error in concluding that there was no reasonable cause to

                                           2
order such a hearing.             See 18 U.S.C. § 4244(a) (2006) (providing

standard).

               The claims raised in Outing’s pro se brief lack merit.

First, his claim that counsel was ineffective is not cognizable

on direct appeal because ineffectiveness does not conclusively

appear    on        the   face   of     the   record.        See   United      States   v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                      Second, Outing’s

claims    of        prosecutorial        misconduct      are   based      on    his     own

misapprehension of the facts and law and are likewise without

merit.

               We have examined the entire record in this case in

accordance with the requirements of Anders and have found no

meritorious issues for appeal.                     We therefore affirm Outing’s

conviction and sentence.                We deny Outing’s motion to appoint new

counsel, for an extension of time to file a pro se supplemental

brief    as    moot,      and    for    copies    of   the   sentencing     transcript.

This court requires that counsel inform Outing, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Outing requests that petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel       may    move   in    this    court    for   leave     to   withdraw      from

representation.           Counsel’s motion must state that a copy thereof

was served on Outing.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4